DETAILED ACTION
	Claims 53, 54, 57, and 59-62 are currently pending in the instant application.  Claims 53, 57, and 62 are rejected.  Claims 54 and 59-61 are withdrawn from consideration as being drawn to non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 37-54 and 56-58, and the election of the species:

    PNG
    media_image1.png
    157
    271
    media_image1.png
    Greyscale
 in the reply filed on 10 September 2021 has been previously acknowledged.  
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species was not allowable and has been deleted from the pending claims in the amendment filed 17 February 2022.  Therefore, the search and examination has been extended to the compound: 
    PNG
    media_image2.png
    180
    369
    media_image2.png
    Greyscale
.  As claim 54 does not read on the elected species or the extended search, claim 54 is withdrawn.
Claims 53, 57, and 62 have been examined to the extent that they are readable on the elected embodiment, the above mentioned extended search compound.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 17 February 2022 have been fully considered and entered into the instant application.  The previous 35 USC 102 rejection has been overcome as the compound 6-(4-benzylpiperidine-1-carbonyl)-4H-1,4-benzoxazin-3-one has been deleted from the pending claims.
New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 53, 57, and 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 930970-00-6.
Registry No. 930970-00-6 is
    PNG
    media_image2.png
    180
    369
    media_image2.png
    Greyscale
 .  Solubility data is found to include:

    PNG
    media_image3.png
    235
    532
    media_image3.png
    Greyscale

.  This compound corresponds to applicant’s species: 

    PNG
    media_image4.png
    50
    439
    media_image4.png
    Greyscale
which is:

    PNG
    media_image5.png
    95
    579
    media_image5.png
    Greyscale
seen in claim 53.  In regards to claim 57, according to MPEP 2111.02, where a patentee defines a structurally complete invention in the claim body, the intended use for the invention, is not a claim limitation.  Additionally, to satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited meets the claim.  The prior art compound is capable of having an IC50 for monoacylglycerol lipase below 10uM, see page 32 of applicant’s instant specification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					9 May 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600